 1                             UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 GLADYS PEREZ,                                     Case No.: 2:14-cv-02087-APG-BNW

 4                       Petitioner,                 ORDER
            v.
 5
     STATE OF NEVADA, et al.,
 6
                         Respondents.
 7

 8         Petitioner has filed a motion for discovery, which has been fully briefed. Following

 9 review of the motion and associated briefing, I conclude I cannot rule on the motion for

10 discovery until the pending motion to dismiss has been fully briefed. Accordingly, IT IS

11 HEREBY ORDERED that the petitioner will have 30 days from the date of this order within

12 which to file a response to the pending motion to dismiss. The respondents will have 20 days

13 from service of the response to file any reply.

14         Dated: May 31, 2019.

15

16                                                     __________________________________
                                                       ANDREW P. GORDON
17                                                     UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23
